Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Publication 2015/0021132 by Sijmons (Here forth “Sijmons”).
Regarding claim 1, Sijmons discloses: A frame construction (Fig 4, frame member 146) for a piece of luggage comprising: 
- a shell (Fig A) with an end portion (Fig A); and 
- a frame (Fig A), wherein the frame (Fig A) comprises a profile (Fig A, profile can be seen of frame) extending in an extension direction (Fig A) and having a profile base (Fig A) and a first profile wall (Fig A) and a second profile wall (Fig A), a seat (Fig A) for receiving the end portion (Fig A) of the shell (Fig A) being delimited by opposing first and second inner surfaces (Fig A) of said first and second profile walls (Fig A); 
wherein the frame construction (Fig A, frame) further comprises at least one fastening element; and 
wherein said fastening element  is configured to be removably inserted in the seat of the profile so as to removably fasten the end portion of the shell being received in the seat to the frame (Para 49-51, the ridges/fastening elements allow the shell to be removably inserted into the frame; locking it in; The ridges allow for a friction fit).

    PNG
    media_image1.png
    441
    812
    media_image1.png
    Greyscale

Fig A- Examiner annotated Fig 4 of Sijmons
Regarding claim 2, Sijmons further discloses: wherein the fastening element is fastened to the frame by means of at least one of a friction fit and a positive- locking fit (Para 49, ridges are fastening elements that provides a friction fit and positive- locking fit).
Regarding claim 3, Sijmons further discloses: wherein the fastening element is formed separately from at least one of the frame and the shell (Fig A, Para 50-51, ridges are fastening element formed separately from the frame).
Regarding claim 4, Sijmons further discloses: wherein the fastening element is configured such, that when the end portion of the shell is received in the seat (Fig A), the fastening element may be slid into the profile along said extension direction into a space formed between the end portion of the shell and the first profile wall or the second profile wall (Fig 2 and A, the fastener is slide into the profile along the extension direction in the space between the end portion and second profile wall), respectively, whilst the end portion of the shell is pressed against the second profile wall or against the first profile wall, respectively (Fig A, Para 49-51).
Regarding claim 5, Sijmons further discloses: whereinWO 2019/192829PCT/EP2019/056680 22 the fastening element is configured such, that when the end portion of the shell is received in the seat (Fig A), the fastening element may be pushed into a space formed between the end portion of the shell and the first profile wall or the second profile wall (Fig 2 and A, the fastener is slide into the profile along the extension direction in the space between the end portion and second profile wall), respectively, along a direction transverse to said extension direction whilst the end portion of the shell  is pressed against the second profile wall or against the first profile wall, respectively (Fig A, Para 49-51).
Regarding claim 6, Sijmons further discloses: wherein at least one of the profile walls and the fastening element in each case comprises at least one retaining structure (Fig A) , said retaining structures being configured to mutually interact with one another such that an additional mechanical fastening of the fastening element in the frame is effected (Fig A and 4, Para 49-51, the retaining structures 172 and 174 are the rigids that act as frictional fastening elements that behave as additional fasteners when the shell end fits between the two profiles at the seat and fastens to structures 214).
Regarding claim 7, Sijmons further discloses: wherein the retaining structure on the fastening element is a first protrusion (Fig 4, retaining structure 172) and the retaining structure on the at least one of the profile walls (Fig A) is at least one of a toothing provided on the inner surface (Fig A and 4, Para 49-51, the rigids resemble a toothing/lug) of the said profile wall (Fig A) and a lug extending inwards in the direction of the seat, the first protrusion and the toothing being configured to engage one another and the lug providing a stop for the first protrusion (Fig 4, Para 49-51, the lug 172 engages with structure 214).
Regarding claim 8, Sijmons further discloses: wherein the fastening element comprises a second retaining structure, preferably in the form of a second protrusion, which, when the end portion of the shell is received in the seat , presses against a first surface of the shell such that an additional fastening of the end portion being received in the seat is effected (Fig 4, Para 49-51, the lugs 172 behave as additional fastened of the end portion).
Regarding claim 9, Sijmons further discloses: wherein the free end region of at least one of the profile walls has a retaining structure (Fig 4, Para 49-51, the free end region includes the entire area where the free end of the shell enters other than the base portion; the retaining structures 172 are contained within the profile walls), and
 wherein said retaining structure (Fig 4, Para 49-51), when the end portion of the shell  is received in the seat (Fig A), presses against aWO 2019/192829PCT/EP2019/056680 23 second surface of the shell such that an additional fastening of the end portion being received in the seat is effected (Fig 4, Para 49-51).
Regarding claim 10, Sijmons further discloses: wherein, at least of:
in the region of the seat, the first and second profile walls extend essentially parallel to one another (Fig A), and
 wherein the second profile wall has a length which is greater than the length of the first profile wall (Fig A) along a direction transverse to said extension direction (Fig A).
Regarding claim 11, Sijmons further discloses: wherein at least one of:
 the fastening element is dimensioned such, that a gap is formed between the profile base and a lower side of the fastening element when the fastening element is inserted in the seat of the frame (Fig A), and
 wherein the fastening element is dimensioned such, that an upper side of the fastening element is essentially flush with the free end of the second profile wall or that its upper side projects beyond the free end of the second profile wall when the fastening element is inserted in the seat of the frame (Fig A).
Regarding claim 12, Sijmons further discloses: 
wherein the shell has a curvature dividing the shell into the said end portion and a main portion (Fig A), whereby the main portion is arranged off-set with respect to the end portion (Fig A), 
wherein the length of the second profile wall essentially equals the overall length of the end portion (Fig A, the end portion includes the portion within the seat up through the curvature; both combined equal the over length of the second profile wall) and the curvature in a direction transverse to the extension direction (Fig A), 
Regarding claim 13, Sijmons further discloses: comprising a further frame, wherein the frame comprises a connection profile (Fig A) and the further frame comprises a further connection profile  (Fig A) being designed complementary to the connection profile of the frame (Fig A), the connection profile and the further connection profile being configured to enter into a connection with one another (Fig A).
Regarding claim 14, Sijmons further discloses A piece of luggage, preferably a suitcase, wherein the end portion of the shell is received in the seat of the frame (Fig A) and removably fastened by means of the fastening element (Fig A) being removably inserted in the seat of the frame (Fig A).
Regarding claim 15, Sijmons discloses: A method of fastening a shell to a frame construction of a piece of luggage comprising the steps of:
 - providing a piece of luggage with a frame construction , (Fig A); 
- inserting the end portion of the shell into the seat of the profile (Fig A); and 
- inserting the fastening element in the seat of the profile (Fig A, the fastening element is a separate piece and is in the seat of the profile and has therefore been inserted during the manufacturing/assembly process).
Regarding claim 16, Sijmons further discloses wherein the second retaining structure is in the form of a second protrusion (Fig A and 4, Para 49-51, the second retaining structures are fastening element/ridges).
Regarding claim 17, Sijmons further discloses wherein the retaining structure is in the form of a lug (Fig A and 4, Para 49-51, the ridges are in the form of lugs).
Regarding claim 18, Sijmons further discloses wherein the second retaining structure of the fastening element, when the fastening element is inserted in the seat of the frame (Fig A and 4, Para 49-51), presses against the first surface of the shell in the region of the curvature (Fig A and 4, Para 49-51).
Regarding claim 19, Sijmons further discloses wherein the connection profile (Fig A)  and the further connection profile are configured to enter into a positive connection with one another (Fig A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication 2019/0261751 by Arvidsson (Fig 3a: shells, seat, profile walls).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733